Order reversed, without costs of this appeal to any party and motion granted, without costs. Memorandum: Plaintiff, a resident of Niagara County, brings this action in the Supreme Court of Niagara County for damages for serious injuries which she allegedly sustained as a result of a fall on a step of defendant’s hotel located in New York City. Plaintiff was hospitalized and treated by doctors in a Manhattan hospital for six weeks immediately following the accident. We believe that the ends of justice will be promoted and the convenience of witnesses served by changing the venue of this action to New York County. It was an improvident exercise of discretion to have denied defendant’s motion and the order is therefore reversed and the motion to change the place of trial to New York County granted. All concur. (Appeal from an order of Niagara Special Term denying a motion by defendant Bristol Corporation for change of venue from Niagara County to New York County.) Present — McCurn, P. J., Williams, Bastow, Goldman and Halpern, JJ.